Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 7-15-19 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 3,464,140 to Carabasse.

Referring to claim 2, Carabasse further discloses the enlarged section comprises fibers – see at 3a and 3b in figures 7-8.
Referring to claim 4, Carabasse further discloses the enlarged section defines a slot therein – see slots receiving items 1 and 4 in figures 7-8.
Referring to claim 5, Carabasse further discloses the enlarged section comprises a flexible ring at least partially surrounding the slot – see the ends of 3 forming a ring surrounding the slot receiving items 1 in figures 7-8 and the enlarged section including the ring portions being made of a flexible material as seen for example in column 3 lines 18-33.
Referring to claim 6, Carabasse further discloses the enlarged section is pierceable – see at 4 in relation to 3 in figures 7-8.
Referring to claim 7, Carabasse further discloses the tippet line is wound on a spool – see for example the reel in figure 2, the tippet line comprises a plurality of enlarged sections – see at 3 in figures 1-6.
Referring to claim 8, Carabasse further discloses the plurality of enlarged sections are spaced apart in equidistant intervals – see at 3 in figures 1-6.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carabasse as applied to claim 1 above, and further in view of U.S. Patent No. 2,935,810 to Giguere.
Referring to claim 3, Carabasse does not disclose the enlarged section is flat in shape. Giguere does disclose the enlarged section is flat in shape – see at 13 and/or 14 in figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Carabasse and add the enlarged section being flat in shape as disclosed by Giguere, so as to yield the predictable result of facilitating easier manufacturing of the device while providing for easy attachment of the hooks and providing for the elongated shape to be less likely to get caught on objects during use. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carabasse as applied to claim 8 above.
Referring to claim 9, Carabasse does not disclose the equidistant interval is four feet. However, it would have been obvious to one of ordinary skill in the art to take the device of Carabasse and have the interval of the spaced apart elongated sections at any desired distance 
Referring to claim 10, Carabasse does not disclose the equidistant interval is six feet. However, it would have been obvious to one of ordinary skill in the art to take the device of Carabasse and have the interval of the spaced apart elongated sections at any desired distance including the claimed six feet, so as to yield the predictable result of spacing the lures/hooks so as to increase the chances of catching multiple fish at the desired fishing location.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to fishing devices in general:
	U.S. Pat. No. 1,451,656 to Halferty – shows fishing device
	U.S. Pat. No. 2,184,187 to Hildebrandt – shows fishing device
	U.S. Pat. No. 2,929,168 to Furuto – shows fishing device
	U.S. Pat. No. 3,891,123 to Olson – shows fishing device
	U.S. Pat. No. 5,129,177 to Haigh et al. – shows fishing device
	U.S. Pat. No. 5,301,454 to Chen – shows fishing device
	U.S. Pat. No. 5,678,351 to Halterman – shows fishing device
	U.S. Pat. No. 5,771,625 to Savaglia – shows fishing device
	U.S. Pat. No. 6,170,192 to Nakano et al. – shows fishing device
	U.S. Pat. No. 6,418,660 to Shinagawa – shows fishing device

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643